 


114 HR 2671 IH: Recruit Act
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2671 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Mr. Moulton introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to clarify the amount of scholarships and duration of obligated service under the Department of Veterans Affairs Health Professional Scholarship Program. 
 

1.Short titleThis Act may be cited as the Recruit Act. 2.Amount of scholarship and duration of obligated service under Department of Veterans Affairs Health Professional Scholarship Program (a)Clarification of scholarship amountSection 7613 of title 38, United States Code, is amended by inserting of up to the entire amount after consist of payment.  
(b)Duration of obligated serviceSection 7612(c)(1)(B) of such title is amended by adding at the end the following new sentence: The period of obligated service may exceed one calendar year for each such school year or part thereof if the Secretary determines that such period is appropriate based on the amount and duration of the scholarship..  (c)Application (1)In generalThe amendments made by this section shall apply with respect to individuals who first enroll in the Department of Veterans Affairs Health Professional Scholarship Program under subchapter II of chapter 76 of title 38, United States Code, on or after the date of the enactment of this Act. 
(2)Special rule for current participantsAn individual who is enrolled in such program as of the day before the date of the enactment of this Act may elect to be covered by the amendments made by this section with respect to a quarter, semester, or term, as applicable, commencing on or after the date of the enactment of this Act.  